SANDERS, Justice
(dissenting).
This matter came on for hearing in the Criminal District Court on the motion of the defendant to reduce the amount of bail, as provided by LSA-C.Cr.P. Article 321. The codal article provides the amount of bail may be reduced for “good cause.” At the inception of the hearing, the defendant objected to the trial judge’s ruling that the defendant was subject to cross-examination as to her guilt if she testified as a witness. On an application complaining of this ruling, we granted supervisory writs.
I am of the opinion that the trial judge correctly ruled that the defendant was subject to the usual cross-examination upon. *919becoming a witness. Article 317 of the Code of Criminal Procedure provides that the weight of the evidence against the defendant is one of the factors to be considered in fixing bail. Defendant’s motion alleges, as a ground for reducing bail, that she is not guilty of the charge. As to the scope of cross-examination, see LSA-R.S. 15:462; State v. Walker, 204 La. 523, 15 So.2d 874; and State v. Goins, 232 La. 238, 94 So.2d 244. The question as to whether the testimony so taken could be used at her later trial is not presently before us. But see Simmons v. United States, 390 U.S. 377, 88 S.Ct. 967, 19 L.Ed.2d 1247.
Assuming, however, the majority is correct that the cross-examination of defendant should be restricted, the proper disposition of this case is to remand it to the trial judge with instructions so he can complete his hearing. As pointed out by the trial judge in his return, the evidence has not been taken nor has he ruled upon the motion. I think it inadvisable for this Court to circumvent the hearing and fix the amount of bail without the benefit of the evidence which the State has offered to produce.
For the foregoing reasons, I respectfully dissent.
SUMMERS, J., dissents.